15 N.J. 446 (1954)
105 A.2d 525
ROSARIO DI MICELI, APPELLANT,
v.
STATE PAROLE BOARD, RESPONDENT.
The Supreme Court of New Jersey.
Submitted May 24, 1954.
Decided May 31, 1954.
Mr. Rosario Di Miceli, in propria persona.
Mr. Eugene T. Urbaniak, Deputy Attorney-General, for the respondent (Mr. Grover C. Richman, Jr., Attorney-General, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING and BRENNAN  6.
For reversal  None.